Citation Nr: 1206790	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-42 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for reoccurring cellulitis of the penis and scrotum due to radiation treatment for kaposis at a private medical facility in 2003 and 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In November 2011, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.

At his personal hearing, the Veteran raised a claim of entitlement to special monthly compensation based on the loss of use of a creative organ including secondary to the above 38 U.S.C.A. § 1151 claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran received the radiation treatment that he asserts caused reoccurring cellulitis of the penis and scrotum at a private medical facility in 2003 and 2004.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for reoccurring cellulitis of the penis and scrotum due to radiation treatment for kaposis at a private medical facility in 2003 and 2004 have not been met.  38 U.S.C.A. §§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361, 3.800 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

However, because the claim at issue is limited to a legal question and the facts of this appeal are not in dispute, the Board finds that the VCAA does not apply to the current appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds that no further discussion of the VCAA is required before proceeding to the merits of the claim.  

The Claim

The Veteran and his representative claim that the appellant is entitled to compensation under 38 U.S.C.A. § 1151 because ever since he received radiation treatment for kaposis at a private medical facility VA sent him for treatment at in 2003 and 2004 he had had reoccurring cellulitis of the penis and scrotum.  They argue that compensation under 38 U.S.C.A. § 1151 is warranted in the current appeal because it was the Veteran's VA doctors that sent him to this facility and VA paid for his treatment.

In this regard, because the Veteran's claim for benefits in accordance with the provisions of 38 U.S.C.A. § 1151 was received by VA in November 2008, controlling laws and regulations provide that in order to warrant compensation he must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

38 U.S.C.A. § 1151 states that compensation shall be paid for disability or death caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A).  38 U.S.C.A. § 1151 (West 2002).  38 U.S.C.A. § 1701(3)(A) defines "Department facility:" as a facility over which the Secretary has direct jurisdiction, or a government facility for which the Secretary contracts, and public or private facilities at which the Secretary provides recreational activities for patients receiving care under section 1710.  38 U.S.C.A. § 1701(3)(A) (West 2002).


38 C.F.R. § 3.361(e) defines at VA department employees and facilities as follows.

(1) A Department employee is an individual-- 
(i) Who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. 2105; 
(ii) Who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and 
(iii) Whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. 
(2) A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  

And, 38 C.F.R. § 3.361(f) provides that the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 1151(a):

(1) Hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; 
(2) Nursing home care furnished under 38 U.S.C. 1720; and
(3) Hospital care or medical services, including examination, provided under 38 U.S.C. 8153 in a facility over which the Secretary does not have direct jurisdiction. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the facts are not in dispute.  Specifically, VA treatment records show that the Veteran underwent radiation treatment for kaposis in February 2003 at a private medical facility.  Subsequent VA treatment records thereafter make reference to the Veteran undergoing another course of radiation treatment for kaposis in 2004 at the same private medical facility.  Post-February 2003 VA treatment records also show the Veteran receiving treatment from the Hampton VA Medical Center for reoccurring cellulitis of the penis and scrotum that the Veteran alleges was caused by the radiation treatment.  Furthermore, the Veteran and his representative testified that the claimant's doctors at the Hampton VA Medical Center referred him to the private medical facility (first identified as the Riverside Cancer Treatment Center and later identified as Cancer Centers of America) for his radiation treatment and that VA thereafter paid for his treatment. 

However, neither the Veteran nor his representative has ever claimed and the record does not show that the appellant received radiation treatment at a VA facility.  Moreover, neither the Veteran nor his representative has ever claimed that VA had supervisory control of the day-to-day activities of the doctor at the private medical facility that provided his radiation treatment or had direct jurisdiction over that facility.  Likewise, neither the Veteran nor his representative has ever claimed that the treatment that the appellant received for his reoccurring cellulitis of the penis and scrotum at the Hampton VA Medical Center following the radiation treatment for kaposis at the private medical facility in 2003 and 2004 entitled him to compensation under 38 U.S.C.A. § 1151.

The Board acknowledges the Veteran's contention that he is entitled to compensation under 38 U.S.C.A. § 1151 based on having reoccurring cellulitis of the penis and scrotum due to the radiation treatment he received for kaposis at a private medical facility in 2003 and 2004.  For the purpose of this appeal, the Board will also concede the fact that the radiation treatment caused his reoccurring cellulitis of the penis and scrotum, the reoccurring cellulitis of the penis and scrotum is an additional disability, his VA doctors sent him for treatment at this private facility, and VA paid for these services.  

However, the Veteran does not claim and the record does not show his radiation treatment was received from a VA facility.  Moreover, VA's regulations specifically prohibit the payment of compensation under 38 U.S.C.A. § 1151 for medical care received from a healthcare provider VA does not have direct day-to-day supervisory control over or from a facility over which VA does not have direct jurisdiction over.  See 38 C.F.R. § 3.361(e).  Furthermore, VA's regulations specifically prohibit the payment of compensation under 38 U.S.C.A. § 1151 for medical care received from a non-VA facility under contract to VA and from facilities VA does not have direct jurisdiction over.  See 38 C.F.R. § 3.361(f).  Therefore, the Board must find that the Veteran has no entitlement to the benefit he is seeking under the law.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In a case such as this, where the law and not the evidence is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In reaching the above conclusion, the Board expresses no opinion as to the merits of any civil tort claim that the Veteran may seek to bring against the private medical facility he received radiation treatment at in 2003 and 2004.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for reoccurring cellulitis of the penis and scrotum due to radiation treatment for kaposis at a private medical facility in 2003 and 2004 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


